Case 1:19-md-02895-LPS Document 75 Filed 12/06/19 Page 1 of 6 PageID #: 1306



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                            C.A. No. 19-md-02895-LPS
HYDROCHLORIDE TABLETS) ANTITRUST
LITIGATION




THIS DOCUMENT RELATES TO:


ALL INDIRECT PURCHASER ACTIONS                         C.A. No. 19-369-LPS
                                                       C.A. No. 19-1461-LPS

  END PAYOR PLAINTIFFS’ MOTION TO FILE THEIR BRIEF IN OPPOSITION TO
   AMGEN’S MOTION TO DISMISS END PAYOR PLAINTIFF’S CONSOLIDATED
                CLASS ACTION COMPLAINT UNDER SEAL

        End Payor Plaintiffs UFCW Local 1500 Welfare Fund (“Local 1500”), Teamsters Local

237 Welfare Fund, and Teamsters Local 237 Retirees’ Benefit Fund (collectively, “EPPs”), by

and through their undersigned counsel, respectfully file this motion (the “Motion”) to file their

Brief in Opposition to Amgen’s Motion to Dismiss EPPs’ Consolidated Class Action Complaint

under seal and, in support of their Motion, state as follows:

        1.     On February 21, 2019, Local 1500 filed its Complaint against defendants in

UFCW Local 1500 Welfare Fund v. Amgen, Inc., C.A. No. 19-369 (“the Local 1500 Action”)

(D.I. 1).

        2.     On May 24, 2019, Local 1500 propounded discovery against Defendants in the

Local 1500 Action.

        3.     The parties in the Local 1500 Action submitted a “Stipulation and [Proposed]

Scheduling Order Regarding Filing of Amended Complaint, Responses Thereto, and Phase

Discovery,” under which Defendants agreed to produce certain categories of documents

propounded by EPPs in their May 24 requests on June 6, 2019 and June 7, 2019, respectively.
Case 1:19-md-02895-LPS Document 75 Filed 12/06/19 Page 2 of 6 PageID #: 1307



(Local 1500 Action D.I. 22). By minute entry on June 12, 2019, the Court so ordered the

stipulation and scheduling order in the Local 1500 Action.

       4.      Defendants made rolling productions of documents beginning June 13, 2019. In

the absence of a protective order, Defendants agreed to produce these documents with the

understanding that Local 1500 and its respective counsel would treat these materials in

accordance with Local Rule 26.2 in light of the sensitive and business confidential nature of the

documents. In accordance with the parties’ understanding, Defendants designated many of the

documents they produced to Local 1500 as “Highly Confidential – Outside Counsel Eyes Only.”

       5.      Only July 18, 2019, the Court entered an Order Appointing Interim Class Counsel

in the Local 1500 Action (D.I. No. 24), appointing Karin E. Garvey and Labaton Sucharow LLP

as Interim Class Counsel for the proposed indirect purchaser classes and Ian Connor Bifferato of

The Bifferato Firm, P.A. to serve as local Delaware counsel for the proposed indirect purchaser

classes.

       6.      On July 22, 2019, Local 1500 each filed an Amended Complaint under seal

(Local 1500 Action, D.I. 25). On July 29, 2019, Local 1500 filed a public redacted version of its

Amended Complaints. (Local 1500 Action, D.I. 28).

       7.      Because information contained in the documents Defendants designated as

“Highly Confidential – Outside Counsel Eyes Only” was incorporated, and in many instances

directly quoted, in Local 1500’s Amended Complaint, this Court granted Local 1500’s motion to

file its Amended Complaint under seal. (Local 1500 Action, D.I. 30).

       8.      After the filing of Local 1500’s Amended Complaints, on July 31, 2019, the

Judicial Panel on Multidistrict Litigation (“JPML”) ordered that all related class actions,

including one direct purchaser action pending in the Eastern District of Pennsylvania and one

indirect purchaser action pending in the District of New Jersey, be transferred to this District for

                                                  2
Case 1:19-md-02895-LPS Document 75 Filed 12/06/19 Page 3 of 6 PageID #: 1308



pre-trial proceedings.

       9.      On August 26, 2019, a Stipulation and Proposed Order Regarding the filing of

Consolidated Pleading and Responses to Consolidated Pleading (“Consolidated Pleading

Stipulation”) was filed in the Indirect Purchaser Plaintiffs’ Actions (D.I. Nos. 32 and 14,

respectively). The Consolidated Pleading Stipulation provided that in light of the JPML transfer

order, Plaintiffs intended to file consolidated pleadings on behalf of their respective classes,

adding additional parties as plaintiffs, including those the JPML transferred to this District and

that the Plaintiffs shall file their consolidated pleadings by September 13, 2019. The

Consolidated Pleading Stipulation was entered by the Court on August 29, 2019.

       10.     On September 13, 2019, pursuant to this Court’s August 29, 2019 Order, EPPs

filed its Consolidated Class Action Complaint. (Indirect Purchaser Actions, D.I. 35 and 17).

Because information contained in the documents Defendants designated as “Highly Confidential

– Outside Counsel Eyes Only” was incorporated, and in many instances directly quoted, in the

Consolidated Class Action Complaint, this Court granted the EPPs’ motion to file their

Consolidated Complaints under seal. (Indirect Purchaser Actions, D.I. 36 and 18).

       11.     On October 15, 2019, Amgen filed a Motion to Dismiss the EPPs’ Consolidated

Class Action Complaint and an opening brief in support thereof (“Amgen’s EPP Motion to

Dismiss”). (Indirect Purchaser Actions, D.I. 39-43 and 21-24). Because the Consolidated Class

Action Complaint Amgen seeks to dismiss referenced and quoted information contained in the

documents Defendants designated as “Highly Confidential – Outside Counsel Eyes Only,” and

Amgen’s Opening Brief in support of its EPP Motion to Dismiss referenced this information, this

Court granted Amgen’s motion to file its Opening Brief in Support of Amgen’s EPP Motion to

Dismiss under seal. (Indirect Purchaser Actions, D.I. 46 and 27).

       12.     EPPs’ Brief in Opposition to Amgen’s EPP Motion to Dismiss, which is being

                                                  3
Case 1:19-md-02895-LPS Document 75 Filed 12/06/19 Page 4 of 6 PageID #: 1309



filed contemporaneously with this Motion, references the same information contained in the

documents Defendants designated as “Highly Confidential – Outside Counsel Eyes Only,” found

in EPPs’ Consolidated Class Action Complaint and referenced in Amgen’s Opening Brief. Good

cause therefore exists for the filing of EPPs’ Brief in Opposition to Amgen’s EPP Motion to

Dismiss under seal.

       13.     Accordingly, EPPs respectfully request the entry of an Order, substantially in the

form submitted herewith (the “Proposed Order”): (1) authorizing EPPs to file their Brief in

Opposition to Amgen’s Motion to Dismiss under seal and (2) directing that the unredacted

version of the Brief in Opposition to Amgen’s EPP Motion to Dismiss remain under seal and

confidential, and not be made available to any other entity, absent Court Order, apart from this

Court and counsel of record in the above-captioned litigation. EPPS will file a redacted version

of its Opposition to Amgen’s EPP Motion to Dismiss within 7 days of service of the Opposition.

Dated: December 6, 2019

Respectfully submitted,

                                                     /s/ Ian Connor Bifferato                  _
                                                    Ian Connor Bifferato (Bar No. 3273)
                                                    THE BIFFERATO FIRM, P.A.
                                                    1007 N. Orange Street, 4th Floor
                                                    Wilmington, DE 19801
                                                    Tel.: (302) 225-7600
                                                    cbifferato@tbf.legal

                                                    OF COUNSEL:

                                                    Gregory S. Asciolla
                                                    Jay L. Himes
                                                    Karin E. Garvey
                                                    Robin A. van der Meulen
                                                    Matthew J. Perez
                                                    Domenico Minerva
                                                    LABATON SUCHAROW LLP
                                                    140 Broadway
                                                    New York, New York 10005
                                                    Tel: (212) 907-0700
                                                4
Case 1:19-md-02895-LPS Document 75 Filed 12/06/19 Page 5 of 6 PageID #: 1310



                                         Fax: (212) 818-0477
                                         gasciolla@labaton.com
                                         jhimes@labaton.com
                                         kgarvey@labaton.com
                                         rvandermeulen@labaton.com
                                         mperez@labaton.com
                                         dminerva@labaton.com

                                         Interim Lead Counsel for the Indirect
                                         Purchaser Class

                                         Brian P. Murray
                                         Lee Albert
                                         Gregory B. Linkh
                                         GLANCY PRONGAY & MURRAY LLP
                                         230 Park Avenue, Suite 530
                                         New York, NY 10169
                                         Tel: (212) 682-5340
                                         bmurray@glancylaw.com
                                         lalbert@glancylaw.com
                                         glinkh@glancylaw.com

                                         Scott A. Martin
                                         Irving Scher
                                         HAUSFELD LLP
                                         33 Whitehall Street, 14th Floor
                                         New York, NY 10004
                                         Tel: (646) 357-1100
                                         Fax: (212) 202-4322
                                         smartin@hausfeld.com
                                         ischer@hausfeld.com

                                         Brent Landau
                                         HAUSFELD LLP
                                         325 Chestnut Street, Suite 900
                                         Philadelphia, PA 19106
                                         Tel: (215) 985-3270
                                         Fax: (215) 985-3271
                                         blandau@hausfeld.com

                                         Melinda R. Coolidge
                                         HAUSFELD LLP
                                         1700 K Street, NW
                                         Suite 650
                                         Washington, DC 20006
                                         Tel: (202) 540-7200
                                         Fax: (202) 540-7201
                                         mcoolidge@hausfeld.com
                                     5
Case 1:19-md-02895-LPS Document 75 Filed 12/06/19 Page 6 of 6 PageID #: 1311




                                         Roberta D. Liebenberg
                                         Jeffrey S. Istvan
                                         Paul Costa
                                         Adam J. Pessin
                                         FINE, KAPLAN AND BLACK, R.P.C.
                                         One South Broad Street, 23rd Floor
                                         Philadelphia, PA 19107
                                         Tel: (215) 567-6565
                                         Fax: (215) 568-5872
                                         rliebenberg@finekaplan.com
                                         jistvan@finekaplan.com
                                         pcosta@finekaplan.com
                                         apessin@finekaplan.com

                                         Counsel for UFCW Local 1500
                                         Welfare Fund, Teamsters Local 237 Welfare
                                         Fund, and Teamsters Local 237 Retirees’
                                         Benefit Fund




                                     6
